DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 4/28/21 in which claims 1-18 are presented for examination, wherein Claims 8-17 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
Specification
The disclosure is objected to because of the following informalities: 
As aforementioned in the final rejection of 2/2/21, despite remarks 4/28/21 on page 12, the following are still objected to:
 [0068] “lower pressure areas;” needs review whether it should read “lower pressure areas:” with a colon instead of a semicolon
[0072] “Compression” should have the capitalization removed
[0072] has a gap space between the terms “ball area” and “3A”
Confirmation is needed that the specification amendment submitted 1/10/21 inadvertently indicated that paragraphs [0058-0059] began on page 58 and instead should say page 8
Confirmation is needed that the specification amendment submitted 1/10/21 inadvertently indicated that paragraphs [0062-0063] began on page 58 and instead should say page 9
Confirmation is needed that specification amendment submitted 4/28/21 inadvertently indicated that paragraphs [0057-0058] began on page 6 and instead should say page 8
Relatedly, as best understood, specification amendment submitted 4/28/21 inadvertently indicated that paragraph [0058] needed replacing-- as best understood, it is paragraph [0067] on page 10 that needs replacement and [0058] should be as submitted 1/10/21
Examiner recommends resubmitting specification amendments at least for [0057], [0058], and [0067]
Examiner notes that some amendment annotations presented 4/28/21 were already presented in 1/10/21 (for example: [0069] was already changed to “insole 10” from “insole 10A”; also [0069] had already added “insole base 11”); examiner continues to assume that, other than the situations aforementioned, the amendment 1/10/21 is correct
Amendment 4/28/21 seems to have inadvertently reversed corrected amendment presented 1/10/21 in [0070] to currently read “putty 12A” wherein it should read as corrected “putty 12” instead
Despite remarks presented page 12 on 4/28/21, examiner notes:
The clarification for 10A seems to have been amended in [0067] and [0070] and not [0058] and [0070]
The clarification for 10B has not been amended into the specification
The clarification for 12 and 13 have been not been amended into the specification
The clarification for 13A has not been amended into the specification
Examiner recommends placing the explanations regarding 10B, 20B ,12, 13, 12A, 13A, 10, 10A, 10B, 10C, 10D as on pages 13-14 of remarks 1/10/21 into an appropriate section of the specification 
Appropriate correction is required.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
 Claim 1 Lines 4-5 “first customized, arch-support structure” should have the comma deleted for consistency throughout the claims
New Claim 18 is missing a period after the claim numbering
Claim 18 Line 3 “first arch-support structure” should read “first customized arch-support structure” for consistency and antecedent basis
Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 Lines 4-5 “first customized, arch-support structure corresponding to arch geometry between a heel bone and at least one metatarsal head of a first user disposed on the insole base”, to the best of the examiner’s understanding, is directed to a human organism and therefore is not patent eligible subject matter.  Claims directed to or encompassing a human organism is excluded from eligibility before the Supreme Court.  See MPEP 2105.  
configured to correspond to arch geometry between a heel bone and at least one metatarsal head of a first user disposed on the insole base.”
Dependent claims are rejected at the least for depending on rejected claims.

	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim 1 Line 5 will be interpreted “configured to correspond”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5985383), herein Allen.
Regarding Claim 1, Allen teaches a custom, reusable shoe insole (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 27; Col. 12 Lines 40-41 “Fig. 27 is an exploded view of the foot bed with an arch gel bladder 170”; Col. 12 Line 45 “foot bed 110”; Allen teaches the foot bed with gel bladder which meets the structural limitations in the claims and performs the functions as recited such as being capable of  custom, reusable, and for a shoe) comprising:


As such, Allen therefore teaches malleable putty of a first customized arch-support structure having a malleability identical to a malleability of the putty in an un-customized state (Allen teaches the malleable putty which meets the structural limitations in the claims and performs the functions as recited such as being capable of being a first customized arch-support structure, especially as it is in an arch bladder in an arch area of a user; furthermore then, Allen teaches the malleable putty which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a same malleability between customizations, wherein customizations could be some force exerted on the material, wherein such a force would not change the material property of malleability, and thus the malleability would be the same between states).

Allen Fig. 27 embodiment does not explicitly teach an insole base;
the first customized arch-support structure configured to correspond to arch geometry between a heel bone and at least one metatarsal head of a first user disposed on the insole base.

However, Allen Fig. 38 embodiment teaches an insole base (see Fig. 38; Col. 14 Lines 23-24 “Fig. 3 is a left side view of a customizable gel…foot bed”; Col. 14 Lines 27-29 “foot bed includes a bottom layer 224 of a plastic or elastomer suitable for wear and includes several layers successively adjacent”).


As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Allen teaches the first customized arch-support structure configured to correspond to arch geometry between a heel bone and at least one metatarsal head of a first user disposed on the insole base (modified Allen teaches the malleable putty in the arch area of the insole base which meets the structural limitations in the claims and performs the functions as recited such as being capable of configuring with a user of the insole base as recited, especially as the material is in an arch bladder in an arch area of the insole, where such an arch geometry corresponds to the area of the first user as recited).
Regarding Claim 2, modified Allen teaches all the claimed limitations as discussed above in Claim 1.
Allen further teaches wherein the putty is disclosed inside an airtight polymeric encasement (for encasement--where bladder 170 is the encasement, especially in light of Col. 13 Lines 1-2 “Figs. 28-30 depict…foot bed similar to Fig. 27”; Col. 13 Lines 10-11 “Fig. 31 is…depicted in Figs. 27-30”; Col. 13 Line 20, 24-25 “Fig. 31A…bladder preferably contains environmentally-responsive gel”; for polymeric--where polymeric is polyethylene, especially in light of Col. 3 Lines 20-22 "bladder generally comprises a flexible 
Regarding Claim 3, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen further teaches wherein the putty has a mass of about 15 to 25 grams (see Fig. 27; Col. 12 Lines 40-41 "Fig. 27 is an exploded view of the foot bed with an arch gel bladder 170"; Col. 26 Lines 29-35 "each bladder contain from about 2 to 15 grams…of environmentally-responsive gel, thereby leaving a portion of the bladder chamber empty.  However, the amount of gel may be greater depending on the size and shape of the bladder and the size of the shoe in which the bladder is to be used").
Regarding Claim 6, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen further teaches wherein the polymeric encasement is constructed from a polymer selected from the group consisting of polyvinyl chloride, polypropylene, and polyethylene (see rejection of Claim 2; specifically, polyethylene-- Col. 8 Lines 25-43 "bladder…formed in a separate mold.  A first layer of plastic film is placed into the mold.  Preferably, the plastic film is...polyethylene laminated film...then, a flap top layer of plastic film is laid over the mold.  The top layer is preferably...laminated film such as...polyethylene...the top and bottom layer films are then bonded").
Regarding Claim 7, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen further teaches a padding layer covering the encasement (see Fig. 27; Col. 12 Line 45 "polyurethane base 116").
Regarding Claim 18, modified Allen teaches all the claimed limitations as discussed above in Claim 1.
Allen further teaches wherein the putty of the first customized arch-support structure has a malleability identical to a malleability of a second arch-support structure when formed from the first customized arch-support structure (as aforementioned in the rejection of Claim 1, Allen teaches the malleable putty, such as in an un-customized state, which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a first and second arch-support structure after customization and further formation, such as from external forces, where such forces would not change the material property of malleability, and thus the malleability would be the same between first and second arch-support structures).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5985383), herein Allen, as applied to Claim(s) 1-3, 6, 7, and 18 above, in view of Moore III et al (USPN 5555584), herein Moore. 
Regarding Claim 4, modified Allen teaches all the claimed limitations as discussed above in Claim 2.
Allen does not explicitly teach wherein the putty includes malleable clay.
However, Allen does teach utilizing polydimethylsiloxane (PDMS) as a gel, albeit in areas other than the arch (Col. 23 Lines 32-33, 35-37 "flowable viscoelastic gel is a silicone gel...one silicone gel which may be used is...polydimethyl siloxane”; as for location--under 118, 120 in Fig. 27; Col. 12 Lines 

Moore further teaches wherein the putty in an arch area includes malleable clay (for arch area-- see Fig. 2; Col. 1 Lines 12, 20-21 "custom-fitting articles…such as…footbeds for footwear"; Col. 2 Line 24, 27-28 "silicone rubber...to form a gel effective to receive and retain an impression"; Col. 3 Lines 54-57 "gel layer 50 preferably comprises a body of formable material, specifically gel material 57, encased in an envelope 59, preferably airtight, for ease of handling and to keep the gel and any fumes contained", where it is included in an arch area as shown in Fig. 2; see Table in Col. 5 Lines 32-50, where "preferred embodiments of the gel material" include silicone rubber and calcium carbonate, where Col. 6 Lines 52-54 "heat-curable silicone rubbers...known in the art, principally dimethyl siloxane polymers"; as such, PDMS in an arch area; where Col. 7 Lines 25-26 "for the calcium carbonate other fillers can be substituted, including…calcined clay"; as such, clay in an arch area).
As such, modified Allen teaches all of the elements of the instant invention as discussed in detail above except providing the putty of malleable clay.  Although Allen does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Allen by making the arch area at least of malleable clay. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a gel material of a material such as clay that would meet the recitations on the basis of its suitability for the intended use. In other words, the use of clay would have been an "obvious to try" approach because the use of such a well-known material for a footwear gel material is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), ), especially as shown in Moore.

Regarding Claim 5, modified Allen teaches all the claimed limitations as discussed above in Claim 4.
Moore further teaches wherein the putty includes polydimethylsiloxane (see rejection of Claim 4, where Allen at least suggests PDMS as foot conforming putty albeit in areas other than the arch; see Table in Col. 5 Lines 32-50, where Col. 5 Line 32 "preferred embodiments of the gel material" include silicone rubber and calcium carbonate, where Col. 6 Lines 52-54 "heat-curable silicone rubbers...known in the art, principally dimethyl siloxane polymers").
As such, modified Allen teaches all of the elements of the instant invention as discussed in detail above except providing the putty of PDMS in the arch area.  Although Allen does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Allen by making the arch area at least of PDMS. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a gel material of a material such as PDMS that would meet the recitations on the basis of its suitability for the intended use. In other words, the use of clay would have been an "obvious to try" approach because the use of such a well-known material for a footwear gel material is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), ), especially as shown in Moore.


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 18 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--
Similarly as aforementioned in the final rejection of 2/2/21, examiner notes that, essentially, the only positive structure claimed in product Claim 1 is an insole with an insole base and putty.  All the other limitations are essentially intended use, and as long as the structure is met by the prior art and is capable of the functions of intended use, the limitations are all met.  Generally, limitations of intended use do not carry enough patentable weight in a product claim to overcome prior art of record in a product claim.   Examiner notes the amended claim language has further broadened the interpretation of the product claims, at the least in that Claims 1 and 18 even less limit the claims to or “require” PDMS structure to meet the functions recited than in previous prosecution.  Since the limitations are intended use, such a first customized arch-support structure no longer needs to even structurally maintain such a first customized arch-support structure from the un-customized state.  As the claims stand, any force for any length of time upon the putty in an un-customized state that even remotely changes the putty would automatically indicate that the putty meets the limitation of a first customized arch-support structure.  
In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.
Furthermore, applicant’s remarks are not found persuasive.  Applicant argues the malleability limitations are unmet by the processes that the material in Allen and Moore undergo.  However, examiner notes that the rejection, especially being towards product claims, is not directed to the processes of Allen and Moore, but merely to the structure of Allen, wherein the arch material in Allen is further modified with Moore’s PDMS material.  Examiner furthermore clarifies that the processes of Allen and Moore are not being utilized to reject the un-customized states and customized states as recited, nor are such processes necessary, as the states are all intended use.  Inasmuch as Allen modified with Moore teaches a product with the same material as the applicant in the same structural arch area on an insole with an insole base, the prior art meets the limitations.  
As best understood, examiner notes that method claims would better encompass applicant’s focus on the current intended use limitations, but not necessarily overcome the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                


/SHARON M PRANGE/Primary Examiner, Art Unit 3732